REPORTED


IN THE COURT OF SPECIAL APPEALS

            OF MARYLAND

                 No. 1020

          September Term, 2015


PEDRO ALMAZO ROJAS, ET AL.

                   v.

BOARD OF LIQUOR LICENSE
COMMISSIONERS FOR
BALTIMORE CITY



      Wright,
      Kehoe,
      Arthur,

                   JJ.



          Opinion by Wright, J.


Filed: October 26, 2016
       This appeal arises from a judgment of the Circuit Court for Baltimore City entered

on June 23, 2015, which affirmed the decision of appellee, the Board of Liquor License

Commissioners for Baltimore City (“Liquor Board”), finding that appellants, Pedro

Almazo Rojas, Carlos Navarro Sotelo, and Amigos Bar, Inc. t/a Amigos Bar violated

Rule 4.05(a) “Prohibited Hours” and Rule 4.18 “Illegal Conduct” of the Rules and

Regulations for the Baltimore City Liquor Board (“Liquor Board Rules”). Accordingly,

the circuit court upheld the sanctions imposed by the Liquor Board, which included a

four-day suspension, a $3,000.00 fine, and a $125.00 administrative fee.1 On July 10,

2015, appellants timely appealed.

                                    Questions Presented

       Appellants ask:

       1.     Did the Liquor Board err in finding [appellants] guilty of violating
              Liquor Board Rule 4.05(a) Prohibited Hours, where [appellants
              were] not open past 1:00 a.m. Eastern Standard Time on November
              2, 2014?

       2.     Did the Liquor Board err in finding [appellants] guilty of violating
              Liquor Board Rule 4.18 Illegal Conduct, where two patrons were
              dancing together on November 2, 2014?

       3.     Did the Liquor Board deny [appellants] a fair hearing by reviewing
              letters ex parte from two city councilmen and a community
              association official requesting that the Liquor Board impose the
              maximum penalty allowed?




       1
        Appellants served the four-day suspension prior to filing their Petition for
Judicial Review, as the Liquor Board denied their request for a stay.
We answer “no” to the first and third questions, and as to the second question, the Liquor

Board concedes that it erred in finding that appellants violated Rule 4.18. As such, we

uphold the Liquor Board’s finding of a Rule 4.05(a) violation, reverse its finding of a

Rule 4.18 violation, and remand the case to the circuit court with instructions to remand

to the Liquor Board so that it can reassess the sanctions accordingly.

                                             Facts

       Amigos Bar is a tavern business located at 400 South Eaton Street, Baltimore,

Maryland 21224, for which Rojas and Sotelo served as the liquor licensees. Appellants2

hold a Baltimore City Class D Liquor License authorizing the sale of beer, wine, and

liquor at Amigos Bar. The liquor license permits alcohol sales “at any time except from

[] 1:00 A.M. until 6:00 A.M. daily and no sales on Sunday from 1:00 A.M. until 6:00

A.M. Monday unless such hours shall be further extended or limited by law.” In

addition, Amigos Bar has a Certificate of Occupancy specifying that it may “continue to

use 1st [floor] of premises for a tavern with out [sic] live entertainment . . . .”

       On November 2, 2014, at 1:23 a.m. Eastern Daylight Time (“EDT”), Baltimore

City Police Lieutenant William Colburn and Baltimore City Liquor Inspector Tommy

Karanikolis were conducting random checks of liquor licenses throughout the

Southeastern District of Baltimore City when they noticed that Amigos Bar appeared to

be open. Lt. Colburn knew the time restrictions on Amigos Bar’s license from previous


       2
        According to appellants, while this matter was pending before the circuit court,
Rojas ceased to continue as a licensee. Sotelo, however, continues to be a licensee on
behalf of Amigos Bar.

                                                2
experience,3 and both men knew that on that night, Daylight Saving Time would end at

2:00 a.m. EDT, at which time Eastern Standard Time (“EST”) would resume.4

       Inspector Karanikolis approached Amigos Bar first. He saw a bouncer outside and

a sign indicating that the tavern was open. Upon entering the building, Inspector

Karanikolis observed about 13 or 14 people with drinks. Although he did not see anyone

actually drinking their beverages, he noted that the patrons had drinks inches away from

them, and he saw people paying for drinks as they left the bar.




       3
        Lt. Colburn testified that police had warned Amigos Bar to stop serving after 1
a.m. on three or four previous occasions, including one incident where police responded
to a 911 call by a citizen complaining about the tavern being open past 1 a.m.
       4
         “Federal oversight of time zones began in 1918 with the enactment of the
Standard Time Act, which vested the Interstate Commerce Commission with the
responsibility for establishing boundaries between the standard time zones in the
continental United States.” U.S Department of Transportation, Uniform Time,
https://www.transportation.gov/regulations/time-act (last visited Oct. 12, 2016). Daylight
Saving Time was also introduced in 1918. Library of Congress, Today in History –
November 18, https://www.loc.gov/item/today-in-history/november-18 (last visited Oct.
12, 2016).

        Daylight Saving Time is “the part of the year when we advance our clocks by one
hour, shifting the time of day in relation to where the Sun is above Earth,” such that
“‘daylight’ begins an hour later in the morning and lasts an hour longer in the evening,”
in order to “keep the hours of daylight coordinated with the time that most people are
active.” National Institute of Standards and Technology, Local Time FAQs,
https://www.nist.gov/node/437216 (last visited Oct. 12, 2016). Daylight Saving Time
begins each year on the second Sunday in March at 2 a.m., at which time clocks must be
moved ahead one hour. Id. The changeover back to standard time occurs on the first
Sunday in November at 2 a.m., at which time clocks must be moved back one hour. Id.
“Today, the Uniform Time Act of 1966 (15 U.S.C. §§ 260-64) establishes a system of
uniform Daylight Saving Time throughout the Nation and its possessions . . . .” U.S
Department of Transportation, Uniform Time, supra.

                                            3
       Lt. Colburn entered the tavern approximately two minutes later and observed the

same: numerous alcoholic drinks on the bar and in the bar area, about 12 to 15 patrons

seated around the bar or standing, many with drinks inches away from them. He also saw

two individuals dancing together to loud music.5 Lt. Colburn then “ordered the

establishment to close, turn the music off and have patrons exit the establishment.”

       By notice dated November 4, 2014, the Liquor Board cited appellants with

violation of Rule 4.05(a), for being open and operating Amigos Bar past 1 a.m., and Rule

4.18, for having “live entertainment” (i.e., “2 people dancing on the first floor area of the

establishment while music was being played”), on November 2, 2014. The Liquor Board

held a hearing on December 11, 2014, at which time appellants, represented by counsel,

were tasked with showing why its liquor license should not be suspended or revoked.

With regard to Rule 4.05(a), counsel for appellants argued that Amigos Bar complied

with the code because the statute “makes [no] clarification” regarding Daylight Saving

Time and “as long as they close by the second one o’clock they have complied with the

statute.” Counsel further argued that there was no violation of Rule 4.18 because patron

dancing, as opposed to a “dance performance,” did not fall within the definition of “live

entertainment.”




       5
        On direct examination, Lt. Colburn testified to seeing “two people dancing on an
open area in front of the DJ, which I can only describe as a dance floor.” On cross-
examination, however, upon being shown photos of the interior of Amigos Bar, Lt.
Colburn agreed that there was no DJ and that the two patrons were dancing in a small
area between a “pool table and the bar.”
                                              4
       Following the hearing, the chairman of the Liquor Board rejected appellants’

arguments, “rule[d] that the facts are clear” and “found the licensee responsible,” thereby

recommending a “closing of four days” and a “$3,000 fine because . . . it’s a subsequent

offense.”6 The remaining two commissioners on the Liquor Board agreed. One

commissioner noted that despite Amigos Bar being located in a district that allows

dancing and live entertainment, appellants did not “get approval from zoning to have

dancing at the location.” In addition, the other commissioner stated that, with regard to

the daylight saving time issue, “it’s a clever argument, but . . . it’s clear that there was a

violation.”

       Counsel for appellants argued for mitigation of the penalty, prompting the Liquor

Board to refer to three letters that it had received on the day of the hearing, over

appellants’ objection. Two of the letters were from Baltimore City Councilmen Brandon

M. Scott and James B. Kraft, respectively, and one was from Kevin L. Bernhard, a

Liquor Board member, on behalf of the Highlandtown Community Association, Inc. All

three letters asked the Liquor Board to consider or impose the maximum penalty, which

at that time included revocation or suspension of the license, and/or “a fine of not more

than $3,000.” See Md. Code (1957, 2011 Repl. Vol.) Art. 2B, §§ 10-401(a)(2) & 16-507;

Liquor Board Rule 1.01 et seq.




       6
           Appellants were also responsible for an $125.00 administrative fee.
                                               5
       On December 12, 2014, appellants filed a petition for judicial review. Following a

hearing on June 11, 2015, the circuit court affirmed the Liquor Board’s decision. This

appeal followed.

                                    Standard of Review

       Judicial review of the decision of a local licensing board is governed by Md. Code

(2016), § 4-901 et seq. of the Alcoholic Beverages Article (“AB”).7 Pursuant to AB § 4-

905(a), “the court shall presume that the action of the local licensing board was proper

and best served the public interest.” In addition, the petitioner has the burden of proof to

show that the decision of the local licensing board being reviewed was against the public

interest and either not honestly and fairly arrived at, arbitrary, procured by fraud,

unsupported by substantial evidence, unreasonable, beyond the powers of the board, or

illegal. AB § 4-905(b); see also Bd. of License Comm’rs For Prince George’s Cnty. v.

Glob. Exp. Money Orders, Inc., 168 Md. App. 339, 346 (2006).

       We have “consistently explained that judicial review of a decision by the Board is

similar to review of decisions by most other administrative agencies.” Blackburn v. Bd.

of Liquor License Comm’rs for Baltimore City, 130 Md. App. 614, 623 (2000) (citations

omitted). When reviewing administrative decisions, we look through the circuit court,

although applying the same standard of review, and evaluate the decision of the agency.

Cnty. Council of Prince George’s Cnty. v. Zimmer Dev. Co., 444 Md. 490, 553 (2015)

(citation omitted).


       7
        Prior to July 1, 2016, this statute was codified at Md. Code (1957, 2011 Repl.
Vol.) Art. 2B, § 16-101.
                                              6
       In so doing, we are limited to determining if there is substantial evidence in
       the record as a whole to support the agency’s finding and conclusions, and
       to determine if the administrative decision is premised upon an erroneous
       conclusion of law. Stated differently, [o]ur primary goal is to determine
       whether the agency’s decision is in accordance with the law or whether it is
       arbitrary, illegal, and capricious. In applying the substantial evidence test,
       we must decide whether a reasoning mind reasonably could have reached
       the factual conclusion the agency reached.

Matthews v. Hous. Auth. of Baltimore City, 216 Md. App. 572, 582 (2014) (internal

citations omitted). Moreover, “[w]hen reviewing factual issues, we must review the

agency’s decision in the light most favorable to the agency since its decision is prima

facie correct and carries with it the presumption of validity.” Bd. of License Comm’rs for

Prince George’s Cnty., 168 Md. App. at 345 (citation omitted).

       “When deciding issues of law, . . . our review is expansive, and we may substitute

our judgment for that of the agency if there are erroneous conclusions of law,” employing

a de novo standard of review. Matthews, 216 Md. App. at 582. But,

       [e]ven with regard to some legal issues, a degree of deference should be
       accorded the position of the administrative agency. Therefore, an
       administrative agency’s interpretation and application of the statute which
       the agency administers should ordinarily be given considerable weight by
       reviewing courts. As the [Court of Appeals] noted, the expertise of the
       agency in its own field should be respected. Similarly, we defer to an
       agency’s interpretation of its own regulations.

Young v. Anne Arundel Cnty., 146 Md. App. 526, 569 (2002) (internal citations omitted).

Only “when statutory language is clear and unambiguous” should a reviewing court give

no weight to an agency’s interpretation and application of the statute it administers.

Macke Co. v. Comptroller of the Treasury, 302 Md. 18, 22-23 (1984).




                                             7
                                        Discussion

I.     Prohibited Hours

       Appellants do not dispute that Amigos Bar was open at 1:23 a.m. on November 2,

2014, and that Daylight Saving Time ended on that day.8 Appellants argue, however, that

because their liquor license and the applicable statute “speak in terms of when the

Licensee must close as opposed to when the Licensee may remain open,” then Amigos

Bar was “in compliance . . . so long as it closes by 1:00 A.M. (eastern standard time).”

Accordingly, they ask us to answer this “purely legal question” by determining, de novo,

that appellants were required to stop selling alcohol only “by the second 1:00 A.M.,” or

during the changeover from Daylight Saving Time to standard time, at 1 a.m. EST.

       The Liquor Board found that appellants violated Liquor Board Rule 4.05, which at

that time provided that “[n]o licensee shall permit any person to consume alcoholic

beverages on the licensed premises during hours when such sales are prohibited by law.”

In turn, appellants’ liquor license permitted alcohol sales “at any time except from [] 1:00

A.M. until 6:00 A.M. daily and no sales on Sunday from 1:00 A.M. until 6:00 A.M.


       8
        Neither party raised or discussed Art. I § 8 of the Baltimore City Charter, which
provides, in pertinent part:
       The official time of the City of Baltimore shall conform to standard time
       based upon the time of the seventy-fifth meridian, except that, from two
       o’clock a.m. of the last Sunday in April until two o’clock a.m. of the last
       Sunday in September of each year, the official time throughout the City of
       Baltimore shall be advanced one hour . . . .

In any event, to the extent that such provision is applicable to this case, we deem it
preempted by federal law, which we discuss, infra.

                                              8
Monday . . . .” At the time of the incident at issue, Eastern Daylight Time was the

standard time in effect and, thus, alcohol sales were prohibited beginning at 1 a.m. EDT,

on November 2, 2014. Because it is undisputed that Amigos Bar remained open for at

least 23 minutes past that time, and that there was evidence of the sale, service, or on-

premises consumption of alcohol during that time, we agree with the Liquor Board that

appellants violated Rule 4.05. We explain further.

       Under Maryland law, “[t]he standard time in the State shall be that of the 75th

meridian of longitude west from Greenwich,” better known as the Eastern Time Zone.

Md. Code (2014), § 1-301(a) of the General Provisions Article; 49 C.F.R. § 71.4

(establishing the boundaries of the Eastern Time Zone, in which Maryland is included).

The “standard time” of the Eastern Time Zone, like all other U.S. time zones, is

established and regulated by federal law. See 15 U.S.C. § 261. The parties do not

dispute that the standard time changes by one hour when Daylight Saving Time is in

effect: “[d]uring the period commencing at 2 o’clock antemeridian on the second Sunday

of March of each year and ending at 2 o’clock antemeridian on the first Sunday of

November of each year, the standard time of each zone . . . shall be advanced one hour

and such time as so advanced shall . . . be the standard time of such zone during such

period.” 15 U.S.C § 260a(a). Thus, “the standard time of each State observing Daylight

Saving Time” – including Maryland –9 “shall be advanced 1 hour beginning at 2 a.m. on


       9
           In the Legislative Notes to AB § 11-2003, the Revisor stated:

       Former Art. 2B, § 11-502(c), which stated that the hours established by the
       article for the sale of alcoholic beverages . . . are declared to be in
                                               9
the second Sunday in March of each year and ending at 2 a.m. on the first Sunday in

November.” “This advanced time shall be the standard time of each zone during such

period.” 49 C.F.R. § 71.2 (emphasis added). As such, at 1:23 a.m. EDT on November 2,

2014, the standard time remained Daylight Saving Time and, therefore, appellants were

in violation of Rule 4.05, which prohibited Amigos Bar from selling alcohol “on Sunday

from 1:00 A.M. until 6:00 A.M. Monday.”

       Our holding is not only consistent with the decision of the Liquor Board, to whom

we give some deference in the interpretation and application of its own statute, Young,
146 Md. App. at 569; our holding is also consistent with previous decisions of our sister

states. As the Supreme Court of Wisconsin has noted, this construction of a standard

time “conforms to the evident purpose of the legislature to establish a single standard of

time which would be in conformity to the standard upon which interstate commerce was

based, and to avoid [] confusion . . . .” State v. Badolati, 6 N.W.2d 220, 222 (Wis. 1942).

As such, “courts cannot recognize any hours or time other than that recognized and

established by law, state and national.” Daylight Saving v. Standard Time, 49 Pa. C.
107, 110 (Pa. Com. Pl. 1920) (“Any attempt on the part of the court and court officials to

indicate expressly a different standard . . . locally, would lead to confusion and might

result in loss and serious embarrassment to individuals.”). As the Court of Common




       accordance with Eastern Standard Time on the last Sunday of October in
       each year, is deleted as obsolete and unnecessary. Since 2007, Eastern
       Standard Time begins in Maryland on the first Sunday in November; thus,
       on the last Sunday of October, the State now observes Eastern Daylight
       Savings Time.
                                             10
Pleas of Pennsylvania aptly stated, “those not so limited may if they wish change their

hours of labor or meeting and move the hand on their clocks forward or backwards

accordingly, but they cannot by so doing change the hour of the day any more than they

can change Monday to Tuesday or January to June by so calling them.” Id.

II.    Illegal Conduct

       Next, appellants contend that the Liquor Board erred in finding that they violated

Liquor Board Rule 4.18 because “there was no evidence that the patrons were engaged in

any type of live entertainment.” In a footnote at the end of its brief, the Liquor Board

“concedes that it erred in finding that [appellants] violated Rule 4.18 by allowing ‘live

entertainment.’” According to the Liquor Board, “for purposes of Rule 4.18 patron

dancing is not within the definition of ‘live entertainment.’” (Citing Zoning Code,

Baltimore City, § 1-153.2, § 1-194.2, § 14-309(b)(1),(2)). Thus, we reverse the circuit

court’s judgment upholding the Liquor Board’s finding that a Rule 4.18 violation

occurred.

III.   Fair Hearing

       Finally, appellants aver that they were denied a fair hearing because the Liquor

Board reviewed letters ex parte from two city councilmen and a community association.

According to appellants, the Liquor Board improperly reviewed correspondence from the

community that was not available to appellants until the day of the hearing. Moreover,

they argue that the Liquor Board imposed a severe sanction due to political pressure.

Although we are remanding this case so that the Liquor Board can reassess the sanctions



                                             11
to be imposed based only on a violation of Liquor Board Rule 4.05(a), we shall

nonetheless address this issue in the event that the acts complained of recur upon remand.

       First, the Liquor Board did not deprive appellants of a fair hearing by receiving the

three letters. As explained on the record, the Liquor Board received the correspondence

only on the day of the hearing, and informed counsel for appellants that the chairman

could “certainly give them to you right now as soon as I see them.” After seeing the

letters, however, appellants did not seek a postponement to prepare a response to the

information, request a brief adjournment to discuss the contents, or refute any of the

information in the correspondence. Appellants’ failure to take any of these actions does

not equate to a denial of a fair hearing.

       Moreover, the Liquor Board’s review of the letters did not render the hearing

unfair. As the Liquor Board correctly states, its role as both a prosecutor and decision

maker permits it to review evidence of community complaints about a licensee. Bd. of

Liquor License Comm’rs for Baltimore City v. Hollywood Prods., Inc., 344 Md. 2, 9

(1996) (“the Liquor Board has rule making, investigatory, and prosecutorial authority”)

(citation omitted). The alcohol beverage laws permit Maryland’s various liquor boards to

receive community input about possible violations by licensees. See AB § 4-603(a)

(stating that the Liquor Board is authorized to receive written complaints from “citizens,

residents, real estate owners and voters of the precinct” in which a liquor licensee is

located). The Liquor Board has the authority to revoke or suspend a liquor license “for

any reason to promote the peace or safety of the community in which the premises are

located.” AB § 4-604(a)(1).

                                             12
       In this case, the Liquor Board reviewed complaints about Amigos Bar from two

Baltimore City Council Members who wrote to the Liquor Board to raise concerns from

their constituents. Additionally, the local community association, on behalf of the

residents in the area surrounding Amigos Bar, expressed concerns about appellants’

conduct in a letter to the Liquor Board. The Liquor Board, in its capacity as both

prosecutor and investigator, was permitted to review these letters from the community.

       Next, we also reject appellants’ contention that the Liquor Board was biased and

lacked impartiality in imposing sanctions. Preliminarily, we note that appellants did not

raise this issue by objecting to the Liquor Board’s ruling below and, therefore, it is not

preserved for our review. Md. Rule 8-131(a) (“Ordinarily, the appellate court will not

decide any other issue unless it plainly appears by the record to have been raised in or

decided [below]”). But, even if it had been preserved, appellants’ argument still fails.

       Appellants’ claim of bias relates to the Liquor Board’s review of community

letters calling for the maximum penalty. The Liquor Board, however, rejected the

requests of the two local councilmen in that it did not impose the maximum penalty.

While the Liquor Board could have imposed a maximum sanction of revocation of the

liquor license and a $3,000.00 fine, it imposed only a four-day suspension and a

$3,000.00 fine. See Art. 2B, §§ 10-401(a)(2) & 16-507; Liquor Board Rule 1.01 et seq.

Therefore, appellants have not shown that, in rendering its decision or imposing the

penalty, the Liquor Board was biased or not impartial.

       For all of the foregoing reasons, we affirm the circuit court’s judgment upholding

the Liquor Board’s finding of a violation of Liquor Board Rule 4.05(a), reverse that

                                             13
which upheld a finding of a violation of Liquor Board Rule 4.18, and remand this case to

the circuit court with instructions to remand to the Liquor Board for imposition of

sanctions based only on the single violation.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR BALTIMORE CITY AFFIRMED IN
                                          PART AND REVERSED IN PART.
                                          CASE REMANDED FOR PROCEEDINGS
                                          CONSISTENT WITH THIS OPINION.
                                          COSTS TO BE DIVIDED EQUALLY
                                          BETWEEN THE PARTIES.




                                            14